Citation Nr: 1533663	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-23 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial extraschedular evaluation under 38 C.F.R. § 3.321 for lumbar spine degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA) which granted service connection for degenerative disc disease of the lumbar spine and assigned an initial disability rating of 40 percent.  The Veteran appealed that rating action.  In June 2013, the Board remanded the issues of the rating for his spinal disability and his entitlement to a total disability rating based on individual unemployability (TDIU).  In March 2014, the Board again remanded the matter of the Veteran's entitlement to a TDIU, to include a referral for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b), but denied his appeal for an increased rating for his spinal disability.  

The Veteran appealed the Board's March 2014 denial of an increased rating for the service-connected degenerative disc disease of the lumbar spine to the Court of Appeals for Veterans Claims (Court).  In an October 2014 Joint Motion for Remand, the parties requested the Court to vacate the portions of the Board's March 2014 decision which denied entitlement to separate ratings for neurological manifestations related to the spinal disability and denied referral for extraschedular evaluation under 38 C.F.R. § 3.321.  In an October Order, the Court granted the Joint Motion and the case was returned to the Board. 

The Board subsequently issued a November 2014 decision in response to the Joint Motion; however, that decision was vacated that same month because it was issued without knowledge that the Veteran had acquired a new representative.  

Additional evidence of record was obtained, and the Board issued another decision in March 2015 granting entitlement to separate disability ratings for neurological manifestations associated with the service-connected lumbar spine disability.  The matter of whether referral is warranted for consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321 was remanded back to the RO for consideration following the RO's assignment of the proper neurological ratings for the radiculopathy of the right and left lower extremities.  

In a May 2015 rating decision, the RO assigned separate evaluations for neuropathy of the right and left lower extremities.  For the left lower extremity radiculopathy, the RO assigned an initial 20 percent rating effective from December 27, 2002 and a 40 percent rating from July 9, 2013.  Likewise, for the right lower extremity radiculopathy, the RO assigned an initial 20 percent rating from December 27, 2002 and a 40 percent rating from July 9, 2013.  The RO also awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from December 27, 2002, the effective date of service connection for the lumbar spine disability.  

In a May 2015 supplemental statement of the case (SSOC), the RO determined that referral for consideration of an extraschedular evaluation was not warranted.  The case was thereafter returned to the Board.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Rating Schedule fully accounts for all symptomatology related to the degenerative disc disease of the lumbar spine, and the severity thereof.


CONCLUSION OF LAW

The criteria for referral of the degenerative disc disease of the lumbar spine to the Director, Compensation and Pension Service, for extraschedular evaluation are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a (2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.114, 4.115b, 4.124a (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for degenerative disc disease of the lumbar spine.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All identified and available treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA); he stated that his SSA benefits are for retirement at age 62.  38 C.F.R. § 3.159(c)(2). 

Numerous VA examinations have been afforded the Veteran over the course of the appellate period, most recently in July 2013.  The examiners made all clinical findings necessary to application of the evaluation criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for rating purposes.  As the Veteran does not allege worsening since his most recent examination, and there is no indication of such in ongoing treatment records, remand for updated examination findings is not necessary.  See 38 C.F.R. § 3.159 ; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

The Court determined that the Board, in its March 2014 decision, did not provided adequate reasons and bases for the determination that referral to the Director, Compensation and Pension Service, was not warranted.  Specifically, the Court found that the failure to discuss how all complaints and symptoms, to include neurological manifestations, impacted the analysis.

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, schedular ratings have been assigned based on the Veteran's orthopedic symptoms of pain, limited motion, including any additional fatigue, weakness or additional pain with repetitive motion.  Likewise, separate ratings for neurological impairment have also been assigned based on symptoms such as incomplete paralysis, nerve pain in the lower extremities and loss of sensation impacting bowel and bladder continence.  The above symptoms are fully contemplated in the rating schedule.  Thus, the Rating Schedule fully accounts for and considers the full spectrum of the Veteran's low back complaints, and hence under the Thun test, no referral is warranted.

The Board initially notes that the criteria for rating disc disease and disabilities of the spine were revised while the appeal was pending (effective September 23, 2002 and September 26, 2003, respectively). For the period prior to September 23, 2002, only the criteria under 38 C.F.R. § 4.71a (2002) are applicable.  For the period of September 23, 2002, to September 26, 2003, the criteria under both 38 C.F.R. § 4.71a (2002) and (2003) are applicable.  Since September 26, 2003, both prior versions of the criteria and the current criteria under 38 C.F.R. § 4.71a (2014) may be applied.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7- 2003.

Under the current 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243, as well as under 38 C.F.R. § 4.71a , Code 5285-5295 (2002), the rating to be assigned for functional limitation of the spine is properly evaluated according to the degree of limitation of motion of the spinal segment. (Under the 2002 criteria, the disability would be rated under Code 5292 as a severe limitation of motion; no incapacitating episodes totaling four to six weeks as was required under Code 5293, for disc disease, were shown to warrant the 40 percent evaluation.)  Such ratings fully consider not only the range of motion possible, but also account for the degree of actual functional impairment due to pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  These considerations are consistent with the Veteran's lumbar spine complaints and manifestations.

The Schedule also contemplates and accounts for the additional manifestations and complaints of the Veteran which are not included in a limitation of motion rating.  The current criteria specify that neurological manifestations such as he reports, and the Court cites, are to be rated separately under an appropriate Code.  Under the prior, pre-September 2003 criteria of 5292, neurological manifestations could also be separately compensated.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25.  Neurogenic bladder, for example is a listed disability under 38 C.F.R. § 4.115b, as Code 7542.  Bowel problems may be rated under 38 C.F.R. § 4.114 , Code 7332, for impairment of sphincter control of the rectum and anus.  Radiculopathies of the lower extremities are rated under 38 C.F.R. § 4.124a, with specific Codes selected based on the affected nerve; Code 8520, for sciatic impairment, is traditionally applied as covering the neurological scope of each leg, including neuritis and neuralgia associated with the sciatic nerve.  Under each of these potentially applicable Codes, criteria specific to each alleged or demonstrated neurological impairment are listed, fully addressing the manifestations reported by the Veteran. 

Moreover, each Code provides a system under which the severity of the Veteran's complaints and manifestations can be measured and accommodated.  More severe symptoms, such as ankylosis in the case of limitation of motion, for example, may be rated higher under the Schedule.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional signs, symptoms, or manifestations, that have not been attributed to a specific diagnosed condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Accordingly, the Schedular criteria which are potentially applicable to the Veteran's service-connected lumbar spine disability are fully adequate to consider the impairments related to that disability.  As the Schedular criteria are adequate, no referral is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Moreover, because the Veteran has already been awarded a TDIU since the effective date of service connection, he is already being compensated at the 100 percent rate which fully compensates him for the average impairment in earning capacity resulting from his back disability; and, an extraschedular rating would therefore not result in additional compensation to the Veteran at this time.  

ORDER

An initial extraschedular evaluation under 38 C.F.R. § 3.321 for lumbar spine degenerative disc disease is not warranted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


